Citation Nr: 0604824	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  03-32 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1956 to October 1958.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 administrative decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the veteran's claim for nonservice-connected 
disability pension benefits.  On his November 2003 VA Form 9, 
the veteran indicated that he wanted to testify at a Travel 
Board hearing.  While a hearing was scheduled in April 2004, 
the veteran failed to report for that hearing and submitted a 
statement indicating that he no longer wished to have a 
hearing. 


FINDING OF FACT

The appellant in this case had no wartime military service. 


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits, based upon qualifying wartime 
military service by the appellant, have not been met.  38 
U.S.C.A. §§ 101(11), 107(b), 1521 (West 2002); 38 C.F.R. §§ 
3.1(e, f), 3.2, 3.3 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA applies in the instant case.  

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the appellant 
did not have wartime service required under the law to be 
eligible for the nonservice-connected disability pension.  
The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for VA nonservice-connected 
disability pension benefits in a February 2004 letter, and of 
the necessary criteria and the reasons that his claim had 
been denied by means of the discussions in the February 2003 
decision and the September 2003 statement of the case (SOC).  
There is no indication of any relevant records that the RO 
failed to obtain.  There is no reasonable possibility that 
obtaining a VA medical opinion would substantiate this claim, 
which has been denied because of a lack of qualifying 
service.  Moreover, in this particular case, the RO notified 
the appellant of the provisions of the VCAA in a letter dated 
in February 2004.

Because it has not been established that the appellant had 
wartime service, and since there is no additional and 
pertinent information to dispute the veteran's service dates, 
further development would serve no useful purpose.  See 38 
C.F.R. § 3.159(d)(1) (2005).  This case hinges upon the 
threshold determination as to whether the appellant has 
wartime service, and in this regard the evidence of record 
(his DD Form 214) has indicated that he does not have the 
requisite service.  No amount of notice from VA can change 
the appellant's status as a veteran with service outside a 
period of war.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the appellant 
might receive.  Any error for noncompliance with the notice 
provisions of the VCAA is harmless.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
are not warranted.

II.  Analysis

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  
38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for the Korean Conflict Era is the period 
beginning on June 27, 1950, and ending on January 31, 1955, 
inclusive.  38 C.F.R. § 3.2(e).  

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases. 38 C.F.R. § 3.2(f).

The veteran contends that he is entitled to nonservice-
connected disability pension. His Department of Defense Form 
214, Certificate of Release or Discharge from Active Duty, 
indicates that he served on active duty from November 1956 to 
October 1958.  There is no other period of service shown.

The veteran does not dispute these service dates.

In sum, the veteran's active service did not take place 
during the time period specified by law.  Thus, the Board 
finds that the veteran does not meet the basic eligibility 
requirements for nonservice-connected pension benefits; he 
did not have active service during a period of war.  38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims held that where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected disability 
pension due to nonqualifying service.


ORDER

The veteran is not eligible to receive VA nonservice-
connected disability pension.  Accordingly, the appeal is 
denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


